IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOEL DANIELS,                               : No. 82 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
MARK GARMAN,                                :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Writ of Habeas Corpus 42 Pa.C.S. 6501 et seq.”

is DENIED.